     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 1 of 7 Page ID #:28




 1
      LAW OFFICES OF DARSHAN PATEL, APC
      R. ALAN SMITH, ESQ. (CBN: 062835)
 2    DARSHAN PATEL, ESQ. (CBN: 312423)
 3
      2655 Camino Del Rio North, Suite 330
      San Diego, CA 92108
 4    Telephone: (619) 940-6623
      Email: asmith@lawpatel.com
 5

 6
      Attorneys for Defendant
 7
      LAKE FOREST SELECT LLC
 8
                              UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA- SOUTHERN DIVISION
10

11     JAMES RUTHERFORD, an                 Civil Case No.: 8:19-cv-01608 DOC
12     individual                           (ADSx)
13
                    Plaintiff,
14                                          DEFENDANT’S ANSWER TO
15                       v.                 COMPLAINT
16
       LAKE FOREST SELECT LLC, a
17
       California limited liability         Judge:
18
       company; and DOES 1-10,              Department:
19

20
       inclusive,
                                            Complaint Filed: 08/21/2019
21
                    Defendants.             Trial Date:     Not Yet Set
22

23

24          LAKE FOREST SELECT LLC, a California limited liability company, now
25    answers the complaint of Plaintiff, JAMES RUTHERFORD.
26

27

28
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 2 of 7 Page ID #:29




 1                                  GENERAL DENIAL
 2          1.    In answer to paragraph 1, Defendants lack information or belief
 3          sufficient to permit them to admits or deny the allegations that Plaintiff is so
 4
            impaired as to be considered disabled under the American with Disabilities
 5
            Act and whether Plaintiff actually sought or requires any goods facilities or
 6
            services from Defendants, and on that basis denies those allegations.
 7
            2.    Defendants admits paragraph 2.
 8
            3.    Defendants admits paragraph 3.
 9
            4.    Defendants lack information or belief sufficient to permit them to
10
            admit or deny the allegations of paragraph 4 and on that basis deny them.
11
                                 JURISDICITON & VENUE:
12
            5.    While denying the merit and legal sufficiency of Plaintiff’s claims in
13

14
            this action, Defendants admit, in answer to paragraph 5 that his court has

15
            jurisdiction to determine the matters in controversy that are alleged in the

16          Complaint and that are controverted in this Answer.
17          6.    While denying the merit and legal sufficiency of Plaintiff’s claims in
18          this action, Defendants admit, in answer to paragraph 6 that his court has
19          jurisdiction to determine the matters in controversy that are alleged in the
20          Complaint and that are controverted in this Answer.
21          7.    While denying the merit and legal sufficiency of Plaintiff’s claims in
22          this action, Defendants admit, in answer to paragraph 7 that his court has
23
            jurisdiction to determine the matters in controversy that are alleged in the
24
            Complaint and that are controverted in this Answer.
25
                                FACTUAL ALLEGATIONS:
26
            8.    Defendant lacks information or belief sufficient to permit them to
27
            admit or deny the allegations of paragraph 8 and on that basis deny them.
28
            9.    Defendants admit paragraph 9.
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 3 of 7 Page ID #:30




 1          10. Defendants admit paragraph 10.
 2          11. Defendants deny the allegations of paragraph 11.
 3          12. Defendants lack information or belief sufficient to permit them to
 4
            admit or deny the allegations of paragraph 12 and on that basis deny those
 5
            allegations.
 6
            13. Defendants lack information or belief sufficient to permit them to
 7
            admit or deny the allegations of paragraph 13 and on that basis deny those
 8
            allegations.
 9
            14. Defendants deny the allegations of paragraph 14.
10
            15. Defendants deny the allegations of paragraph 15.
11
            16. Defendants lack information or belief sufficient to permit them to
12
            admit or deny the allegations of paragraph 16 and on that basis deny them.
13

14
            17. Defendants lack information or belief sufficient to permit them to

15
            admit or deny the allegations of paragraph 17 and on that basis deny them.

16          18.    Defendants lack information or belief sufficient to permit them to
17          admit or deny the allegations of paragraph 18 and on that basis deny them.
18          19. Defendants lack information or belief sufficient to permit them to
19          admit or deny the allegations of paragraph 19 and on that basis deny them.
20          20. Defendants lack information or belief sufficient to permit them to
21          admit or deny the allegations of paragraph 20 and on that basis deny them.
22          21. Defendants lack information or belief sufficient to permit them to
23
            admit or deny the allegations of paragraph 21 and on that basis deny them.
24
            22. Defendants deny the allegations of paragraph 22.
25
            23. Defendants lack information or belief sufficient to permit them to
26
            admit or deny the allegations of paragraph 23 and on that basis deny them.
27
            24. Defendants lack information or belief sufficient to permit them to
28
            admit or deny the allegations of paragraph 24 and on that basis deny them.
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 4 of 7 Page ID #:31




 1          25. Defendants lack information or belief sufficient to permit them to
 2          admit or deny the allegations of paragraph 25 and on that basis deny them.
 3                              FIRST CAUSE OF ACTION:
 4
         VIOLATION OF THE AMERICAN WITH DISABILITIES ACT OF 1990
 5
            26. Defendants answer paragraph by incorporating by reference all
 6
            paragraphs of their answer as though fully restated herein.
 7
            27. As paragraph 27 consists of a citation, characterization, and
 8
            conclusion of law concerning the substance, purpose, and/or effect of
 9
            enactments that speaks for themselves, no admission or denial is required.
10
            However, to the extent that this paragraph may be construed to allege a
11
            violation of the cited enactment or any other federal, state of local enactment
12
            or regulation, Defendants deny this allegation.
13

14
            28. As paragraph 28 consists of a citation, characterization, and

15
            conclusion of law concerning the substance, purpose, and/or effect of

16          enactments that speaks for themselves, no admission or denial is required.
17          However, to the extent that this paragraph may be construed to allege a
18          violation of the cited enactment or any other federal, state of local enactment
19          or regulation, Defendants deny this allegation.
20          29. As paragraph 29 consists of a citation, characterization, and
21          conclusion of law concerning the substance, purpose, and/or effect of
22          enactments that speaks for themselves, no admission or denial is required.
23
            However, to the extent that this paragraph may be construed to allege a
24
            violation of the cited enactment or any other federal, state of local enactment
25
            or regulation, Defendants deny this allegation.
26
            30. Defendants deny the allegations of paragraph 30.
27
            31. Defendants lack information or belief sufficient to permit them to
28
            admit or deny the allegations of paragraph 31 and on that basis deny them.
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 5 of 7 Page ID #:32




 1                            SECOND CAUSE OF ACTION:
 2           VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51
 3          32. Defendants answer paragraph by incorporating by reference all
 4
            paragraphs of their answer as though fully restated herein.
 5
            33. As paragraph 33 consists of a citation, characterization, and
 6
            conclusion of law concerning the substance, purpose, and/or effect of
 7
            enactments that speaks for themselves, no admission or denial is required.
 8
            However, to the extent that this paragraph may be construed to allege a
 9
            violation of the cited enactment or any other federal, state of local enactment
10
            or regulation, Defendants deny this allegation.
11
            34. As paragraph 34 consists of a citation, characterization, and
12
            conclusion of law concerning the substance, purpose, and/or effect of
13

14
            enactments that speaks for themselves, no admission or denial is required.

15
            However, to the extent that this paragraph may be construed to allege a

16          violation of the cited enactment or any other federal, state of local enactment
17          or regulation, Defendants deny this allegation.
18          35. As paragraph 35 consists of a citation, characterization, and
19          conclusion of law concerning the substance, purpose, and/or effect of
20          enactments that speaks for themselves, no admission or denial is required.
21          However, to the extent that this paragraph may be construed to allege a
22          violation of the cited enactment or any other federal, state of local enactment
23
            or regulation, Defendants deny this allegation.
24
                            FIRST AFFIRMATIVE DEFENSE
25
                             FAILURE TO STATE A CLAIM
26
            As a first, separate, and affirmative defense to the unverified Complaint on
27
      file herein, these answering Defendants allege that Plaintiff's unverified
28
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 6 of 7 Page ID #:33




 1    Complaint, in its entirety, nor any purported cause of action set forth therein, allege
 2    facts sufficient to constitute a cause of action against these answering Defendants.
 3

 4
                                           PRAYER
 5
            WHEREFORE, Defendant prays for the following:
 6
             1.    That Plaintiff take nothing from his complaint;
 7
             2.    Plaintiff’s complaint be dismissed for failure to state a claim;
 8
             3.    For reasonable attorney fees and costs of suit; and
 9
             4.    For any and further relief that the Court deems proper.
10

11
      Dated: October 16, 2019 LAW OFFICES OF DARSHAN PATEL APC
12

13

14                                      R. ALAN SMITH, ESQ.
                                        DARSHAN PATEL, ESQ.
15
                                        Attorneys for Defendants
16                                      LAKE FOREST SELECT LLC
17

18

19

20

21

22

23

24

25

26

27

28
     Case 8:19-cv-01608-DOC-ADS Document 11 Filed 10/16/19 Page 7 of 7 Page ID #:34




 1
                                 PROOF OF SERVICE
       JAMES RUTHERFORD, an individual Plaintiff, v. LAKE FOREST SELECT
 2        LLC, a California limited liability company; and Does 1-10, inclusive,
 3
      I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
 4    action; my business address is 2655 Camino Del Rio N, Ste 330, San Diego, California 92108.
 5
      On October 16, 2019 I served the following document(s):
 6
             DEFENDANT’S ANSWER TO COMPLAINT
 7

 8
      Addressed to:

 9           Joseph Manning, Esq.
             Craig G. Cote, Esq.
10           MANNING LAW, APC
11
             20062 SW Birch Street, Ste 200
             Newport Beach, CA 92660
12

13
               BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
               the United States mail at San Diego, California.
14
               BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
15
               copy of said documents via facsimile to the listed facsimile number.
16
               BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
17             prepaid to be placed in the Designated Overnite Express drop box at San Diego,
               California.
18

19             BY PERSONAL SERVICE: I caused said documents to be personally served on all
               listed recipients via Diversified Legal Services.
20

21             BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
        x
               documents to be electronically filed and subsequently emailed to the recipient(s).
22

23
      Executed on October 16, 2019, at San Diego, California.

24    I declare under penalty of perjury under the laws of the State of California that the above is
      true and correct.
25

26
                                                                          Vinh To
                                                                           Vinh To
27

28
